Citation Nr: 1720134	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for basal cell carcinoma (BCC) scars on the head, face, or neck.

2.  Entitlement to a compensable rating for BCC scars of the upper extremity.

3.  Entitlement to a compensable rating for BCC scars on the right superior buttocks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1959 to August 1963, and the U.S. Coast Guard from May 1972 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In January 2011, the RO granted an increased rating of 10 percent disabling for BCC scars on the head, face, or neck.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board notes that in June 2015 the Veteran filed a VA 21-8940 for TDIU due to his cervical spine, lumbar spine, and radiculopathy disabilities.  Subsequently, the Veteran's claim was denied in August 2015 because the evidence did not suggest he was unable to work due to his service-connected disabilities.  The Veteran did not appeal.  The Board notes that there is no other indication that the issue of TDIU has been raised by this record.  The Veteran has not indicated he is unable to work due to the scarring resulting from his service-connected BCC (nor does the evidence of record suggest this).  Consequently, the Board finds that the instant appeal for increased ratings does not implicate the matter of entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, review of the record reveals that the claims must be remanded for additional development prior to appellate consideration.  

In April 2010, the Veteran underwent a VA examination for surgical scarring.  Report of the April 2010 VA examination noted a 2 cm x 1 cm scar to the left of the mouth with mild induration; a scar on the tip of the nose that measured 1.1 cm x 1.5 cm; a scar on the left superior neck measuring 4 cm x 1.1 cm; a scar on the inferior neck measuring 3 cm x 1.4 cm; and a scar on the left forehead 3 cm x 1.5 cm.  The examiner noted that the scars are superficial.  The examiner further noted that the scars showed no skin breakdown, no inflammation, no edema, no keloid formation, no abnormal texture, no hypo- or hyper- pigmentation, and no underlying soft tissue loss.  The examiner also noted there was no evidence of pain on examination.  Except for the left cheek, the skin was not indurated or inflexible.  Contour was not noted as elevated or depressed.  Scars were not adherent to the underlying tissue, nor were any other disabling effects noted.  

Additionally, another VA examination for surgical scarring was provided in January 2011.  Report of the January 2011 VA examination reflects that the examiner reviewed the Veteran's past medical history, re-examined all the scarring, and rendered appropriate findings.  Photographs of the scarring were also ordered, taken, and associated with the record.  The examiner also referenced an August 2009 private physician statement by Dr. J. E., who found that there was, visible and palpable tissue loss with distortion and asymmetry of the nose, forehead, [and] neck . . . abnormalities of contour and elevation of the scarred areas . . . [and] skin texture abnormalit[ies] with atrophy and a shining appearance."  The VA examiner noted that those purported findings were "contested by [him]" based on his re-examination.  The examiner also commented that the "Veteran's entire nose is erythematous and distracts attention from the scar on the tip of the nose in large part."  The examiner also noted that while the Veteran claims his "nose used to be more pointed," there's no way of knowing "without a reference."  The examiner noted the presence of rhinophyma, but indicated it was "unrelated to the [BCC] excision."

Several private physicians' statements have been added to the record since that time.  A February 2011 statement by Dr. R. G. reflects, in pertinent part, that the Veteran has a 15-mm scar on the tip of his nose, "which has resulted in a flattened nasal tip."  The statement also reflects that the hypo-pigmented scars.  A February 2011 statement by Dr. M. M. reflects, in pertinent part, that the Veteran's "multiple surgeries [have] lead[] to palpable tissue loss and asymmetry to his nose, forehead, cheeks, and neck."  A July 2011 statement by S. P., RN also reflects that the Veteran's "surgeries have led to palpable tissue loss and asymmetry of his nose, left cheek, and neck."  An August 2011 statement by Dr. A. R. reflects similar findings.  Finally, an August 2011 statement by Dr. C. C. reflects, in pertinent part, that the Veteran's surgeries have resulted in varying degrees of asymmetry and palpable tissue loss.  "Specifically, the tip of [the Veteran's] nose has a 1.0 cm scar that has depressed this part of his anatomy."  

The Board notes that medical treatment records dated in May 2011 reflect the Veteran's complaints of discoloration, which the examiner assessed as poikiloderma.  The Veteran's treatment records further reflect additional BCC excision procedures.  Purportedly, the Veteran has "23 diagnos[es] since August 2004 for [his service-connected] BCC."  In passing, the Board also notes that the Veteran has also been diagnosed with Squamous Cell Carcinoma, Actinic Keratosis, and Irritated Seborrheic Keratosis, respectively.

The Veteran's statements dated in March 2011 reflect that at the time of his January 2011 VA examination, he provided the examiner with a pre-operation photo of his nose to illustrate the distortion.  He also stated that the examiner never ask him whether he experienced pain due to his scarring.  Notably, however, the Veteran also never affirmatively indicated he suffers from pain.  Notwithstanding, given the severity of the reported symptoms, the Board finds that a remand to obtain an examination describing the severity of manifested signs or symptoms and commenting on the significance of the private physicians statements is appropriate.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to document the current manifestations (and any functional impact as a result), and determine the current severity of his service-connected BCC surgical scarring disabilities.  

In making any findings, the examiner should consider and comment on the multiple private physicians' statements purportedly documenting, among other things, visible and palpable tissue loss with distortion and asymmetry of the nose, forehead, and neck, and abnormalities of contour and elevation of the scarred areas of the face.  To the extent possible, the examiner should also comment on whether any disfigurements related to BCC surgical scarring can be adequately distinguished from the Veteran's other diagnosed skin disorders.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




